MEMORANDUM OPINION


No. 04-07-00798-CV

IN RE Jose Gracia ESCOBEDO

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	December 5, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of
mandamus is denied. 
							PER CURIAM

1. This proceeding arises out of Cause No. 2006-CI-04003, styled Jose Escobedo v. Josie Medallin, David
Caballero, and Alfonso Caballero, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable
Larry Noll presiding.